DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 2/8/2022 has been entered. Claims 1-4, 6, 8-10, and 14 were amended, claims 12 and 26-27 were canceled, and claims 28-30 were new. Thus, claims 1-11, 13-25, and 28-30 are pending in the application.
Claim Objections
Claims 1 and 28-29 are objected to because of the following informalities:
Claim 1 line 13 recites “an open configuration” and is suggested to read --a first nasal inhalation valve open configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 1 line 15 recites “a closed configuration” and is suggested to read --a first nasal inhalation valve closed configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 1 line 16 recites “an open configuration” and is suggested to read --a second nasal inhalation valve open configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 1 line 18 recites “a closed configuration” and is suggested to read --a second nasal inhalation valve closed configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 1 lines 23-24 recites “its open configuration” and “its closed configuration” and is suggested to read, respectively, --their respective open configurations-- and --their respective closed configurations-- in order to be grammatically correct.
Claim 1 line 26 recites “an open configuration” and is suggested to read --a nasal exhalation valve open configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 1 line 29 recites “a closed configuration” and is suggested to read --a nasal exhalation valve closed configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 1 lines 35-36 recites “an open configuration” and is suggested to read --a first oral exhalation valve open configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 1 line 37 recites “a closed configuration” and is suggested to read --a first oral exhalation valve closed configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 1 line 40 recites “an open configuration” and is suggested to read --a second oral exhalation valve open configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 1 line 41 recites “a closed configuration” and is suggested to read --a second oral exhalation valve closed configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 28 line 12 recites “an open configuration” and is suggested to read --a first nasal inhalation valve open configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 28 line 14 recites “a closed configuration” and is suggested to read --a first nasal inhalation valve closed configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 28 lines 17-18 recites “an open configuration” and is suggested to read --a second nasal inhalation valve open configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 28 lines 19-20 recites “a closed configuration” and is suggested to read --a second nasal inhalation valve closed configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 28 lines 23-24 recites “its open configuration” and “its closed configuration” and is suggested to read, respectively, --their respective open configurations-- and --their respective closed configurations-- in order to be grammatically correct.
Claim 28 line 26 recites “an open configuration” and is suggested to read --a first nasal exhalation valve open configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 28 line 28 recites “a closed configuration” and is suggested to read --a first nasal exhalation valve closed configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 28 line 34 recites “an open configuration” and is suggested to read --an oral exhalation valve open configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 28 lines 35-36 recites “a closed configuration” and is suggested to read --an oral exhalation valve closed configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 29 lines 4-5 recites “an open configuration” and is suggested to read --a second nasal exhalation valve open configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Claim 28 line 7 recites “a closed configuration” and is suggested to read --a second nasal exhalation valve closed configuration-- in order to more clearly distinguish this valve’s configuration over the other valves’ configurations. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a first oral outlet” in line 35 is confusing, as it is unclear whether this limitation is the same or different from “a first oral outlet” originally claimed in line 7. For the purposes of emanation, they will be interoperated as the same limitation. 
Regarding claim 4, the limitation “the first and second inhalation filters include a container” in lines 1-2 is confusing, as it is unclear whether each of the first and second inhalation filters each get their own container, or whether they are meant to share one container. 
Regarding claim 6, the limitation “the first and second exhalation filters include a container” in lines 1-2 is confusing, as it is unclear whether each of the first and second exhalation filters each get their own container, or whether they are meant to share one container. 
Any remaining claims are rejected based on their dependency on a rejected base claim
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick (GB 261,470) in view of Lee (US 4,915,105) and Campbell et al. (US 2010/0071699 A1).
Regarding claim 1, as best understood, Burdick discloses a respirator (respirator) (page 1, lines 6-7), comprising: 
a mouth aperture configured to be disposed about a mouth of a user (opening in exhaler 2 for the mouth) (Figs. 1, 7; page 2, lines 99-102); 
a nasal aperture configured to be disposed about a pair of nostrils of the user when the mouth aperture is disposed about the mouth of the user  (opening in inhaler 1 for the nose; inhaler 1 is at the nose while exhaler 2 is at the mouth) (Figs. 1, 7; page 2, lines 99-102); 
a nasal fluid channel extending from the nasal aperture to a first nasal inlet and a second nasal inlet (fluid is drawn into the space of inhaler 1 from a left flexible tube 10 and right flexible tube 10 for nose inhalation) (Figs. 5-6; page 3, lines 11-15); 
an oral fluid channel extending from the mouth aperture to a first oral outlet (fluid is moved from exhaler 2 out the opening 7a for mouth exhalation) (Figs. 5-7; page 3, lines 4-7); 
a septum disposed between the nasal fluid channel and the oral fluid channel to fluidically isolate the nasal fluid channel from the oral fluid channel (close fitting horizontal partition 14 separates chambers 1 and 2) (Fig. 7; page 3, lines 20-25); 

the nasal exhalation valve configured to assume its open configuration in response to nasal exhalation and oral inhalation by the user, and its closed configuration in response to nasal inhalation by the user (non-return valve 15 would be open when a user is exhaling through the nose or inhaling through the mouth, and closed when the user is inhaling through the nose as air from the oral chamber 2 cannot enter the nasal chamber 1) (Fig. 7; page 3, lines 20-38, 65-72);
a first oral exhalation valve disposed within the oral fluid channel between the mouth aperture and a first oral outlet and configured to transition between (a) an open configuration in which the mouth aperture is in fluidic communication with the first oral outlet, and (b) a closed configuration in which fluidic communication between the mouth aperture and the first oral outlet is prevented (mouth exhaler 2 has a non-return valve 7; the non-return valve 7 is open for mouth exhalation out of the chamber 2 and closed to prevent mouth inhalation through valve 7) (Figs. 5, 7; page 3 lines 4-7, 52-64). 

However, Campbell teaches an air filtration apparatus (Campbell; abstract) including a second oral outlet (Campbell has two oral outlets, the respective distal openings to exhaust valves 140, 142) (Campbell; Figs. 1-3; para. [0027]); and a second oral exhalation valve disposed within the oral fluid channel between the mouth aperture and the first oral outlet (Campbell has two oral exhalation valves, the exhaust valves 140, 142 with diaphragms 170a, 170b; the diaphragms 170a, 170b are between the distal openings of their respective exhaust valves 140, 142 and the tubing at respective surfaces 146, 148, all through which orally exhaled air  154a, 154b flows through to the environment) (Campbell; Figs. 1-3; para. [0027]) and configured to transition between (a) an open configuration in which the mouth aperture is in fluidic communication with the second oral outlet, and (b) a closed configuration in which fluidic communication between the mouth aperture and the second oral outlet is prevented (exhaust valves 140, 142 open for oral exhalation to allow air to flow through and closed for inhalation to prevent airflow) (Campbell; Figs. 1-3; para. [0027]; claim 1; claim 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Burdick device to include a second oral outlet and a second oral exhalation valve as claimed, as taught by Campbell, for the purpose of reducing the amount of condensation build up in the device (Campbell; para. 
Burdick does not disclose a first nasal inhalation valve disposed within the nasal fluid channel between the nasal aperture and the first nasal inlet and configured to transition between (a) an open configuration in which the nasal aperture is in fluidic communication with the first nasal inlet to allow the user to inhale from the first nasal inlet to the pair of nostrils, and (b) a closed configuration in which fluidic communication between the nasal aperture and the first nasal inlet is prevented, a second nasal inhalation valve disposed within the nasal fluid channel between the nasal aperture and the second nasal inlet and configured to transition between (a) an open configuration in which the nasal aperture is in fluidic communication with the second nasal inlet to allow the user to inhale from the second nasal inlet to the pair of nostrils, and (b) a closed configuration in which fluidic communication between the nasal aperture and the second nasal inlet is prevented, 2263836538 v1Application No.: 17/350,602Docket No.: MAER-003/01US 338140-2018the first nasal inhalation valve and the second nasal inhalation valve each being configured to assume its open configuration in response to nasal inhalation by the user, and its closed configuration in response to nasal exhalation by the user.
However, Lee teaches a respiratory apparatus (Lee; abstract) including a first nasal inhalation valve disposed within the nasal fluid channel between the nasal aperture and the first nasal inlet (left inhaling valve 32 in the nasal air fluid channel between hose 22 and horizontal pipe 31 of breathing means 3) (Lee; Figs. 1, 3-4; abstract; col. 2, lines 42-46) and configured to transition between (a) an open configuration in which the nasal aperture is in fluidic communication with the first nasal inlet to allow the user to inhale from the first nasal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Burdick device to include the claimed first and second nasal inhalation valves, as taught by Lee, for the purpose of allowing air to only flow one way through the tubing upon user inhalation (Lee; col. 4, lines 28-34), thereby preventing exhaled air from flowing back into the inhalation air supply.
Regarding claim 8, the modified Burdick teaches wherein the first nasal inlet is configured to be disposed posterior to a first ear of the user when the mouth aperture is disposed about the mouth of the user, and the second nasal inlet is configured to be disposed posterior to a second ear of the user (both left and right tubings 10 would extend past the head to the container 11 on a wearer’s back, thus being disposed about or posterior to the ears) (Burdick; Fig. 6; page 3, lines 11-16) when the mouth aperture is disposed about the mouth of the user  (opening for mouth in exhale 2) (Burdick; Fig. 7).
Regarding claim 9, the modified Burdick teaches wherein the first nasal inhalation valve is configured to be disposed adjacent to a first nostril from the pair of nostrils when the mouth aperture is disposed about the mouth of the user (Lee teaches one inhalation valve 32 adjacent to one nostril at one of the tubings 22; the modified Burdick would thus have the one Lee inhalation valve in one of the Burdick tubings 10 adjacent to a nostril when the Burdick device is placed such that exhale 2 is at the mouth) (Burdick, Figs. 5-7; Lee, Figs. 1, 3), and the second nasal inhalation valve is configured to be disposed adjacent to a second nostril from the pair of nostrils when the mouth aperture is disposed about the mouth of the user (Lee teaches another inhalation valve 32 adjacent to the other nostril at the second of the tubings 22; the modified Burdick would thus have the second Lee inhalation valve in the other of the Burdick tubings 10 adjacent to the second nostril when the Burdick device is placed such that exhale 2 is at the mouth) (Burdick, Figs. 5-7; Lee, Figs. 1, 3).
Regarding claim 10, the modified Burdick teaches wherein each one of the first and the second oral exhalation valves is configured to be disposed about each side of the mouth when 
Regarding claim 13, the modified Burdick teaches further comprising a housing defining an inner layer and an outer layer (housing shells for the entire mask including the inhaler 1, casing 4, and exhaler 2, which have an outer layer farthest from the user’s face and an inner layer closest to the user’s face) (Burdick; Figs. 1-7), and a volume defined therebetween (there is a volume of material between the inner layer and outer layer of housing shells) (Burdick; Figs. 1-7), the inner layer defining the nasal aperture and mouth aperture (inner layer of the housing shells for the inhaler 1 and exhaler 2 define the openings for the nose and mouth) (Burdick; Figs. 1-7).
Regarding claim 14, the modified Burdick teaches wherein the housing defines the first and the second nasal inlets and the first and the second oral outlets (modified Burdick housing shells have to define the nasal inlets and oral outlets as openings are needed through the shells to allow for fluid flow at the inlet and outlet locations on these shells) (Burdick; Figs. 1-7).
Regarding claim 15, the modified Burdick teaches further comprising a head mount configured to be disposed about a parietal part of a user's head (head piece of cords 8 and elastic straps 9 to secure the mask on the user’s face) (Burdick; Figs. 1, 6; page 2, line 65; page 3, lines 7-10)
Regarding claim 16, the modified Burdick teaches wherein when the nasal exhalation valve is in its open configuration, the nasal fluid channel is in fluidic communication with the oral fluid channel to allow the user to exhale from the pair of nostrils to the oral fluid channel (non-return valve 15 when open allows for air to flow into the exhaler 2 from inhaler 1, and .
Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick in view of Campbell and Lee as applied to claim 1 above, and further in view of Xu et al. (US 2004/0226563 A1).
Regarding claims 2-3, the modified Burdick teaches the invention as previously claimed, but does not teach further comprising: a first inhalation filter disposed between the first nasal inlet and the first nasal inhalation valve and a second inhalation filter disposed between the second nasal inlet and the second nasal inhalation valve; a first exhalation filter disposed between the first oral outlet and the first oral exhalation valve and a second exhalation filter disposed between the second oral outlet and the second oral exhalation valve.
However, Xu teaches a face mask with double breathing chambers (Xu; abstract) including an inhalation filter disposed between the inlet and the inhalation valve (between the opening into inhalation device 110 and exhalation valve 132 is a filter 128) (Xu; Figs. 2-4; para. [0072]), and an exhalation filter disposed between the outlet and the exhalation valve (between the opening out of exhalation device 108 and exhalation valve 124 is a filter 120) (Xu; Figs. 2-4; para. [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Burdick device to include inhalation and exhalation filters at the inlets and outlets, as taught by Xu, for the purpose of ensuring both the mask user as well as the persons and things around the mask user are protected from containments (Xu; paras. [0027-0028]; para. [0071]).

Regarding claim 11, the modified Burdick does not teach further comprising an obturator disposed on the circumferences of the nasal aperture and the mouth aperture, the obturator being configured to form a seal around the nostrils and the mouth.
However, Xu further teaches comprising an obturator disposed on the circumferences of the nasal aperture and the mouth aperture, the obturator being configured to form a seal around the nostrils and the mouth (flexible face seal 160 provided around the entire outer edge of face piece 152, including around the nose and mouth) (Xu; Fig. 6; para. [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Burdick mask to include an obturator disposed on the circumferences of the nasal aperture and the mouth aperture, the obturator being configured to form a seal around the nostrils and the mouth, as taught by Xu, for the purpose of forming a leak-free seal around the user’s face (Xu; para. [0080]).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick in view of Campbell, Lee, and Xu as applied to claims 2-3 above, and further in view of Daliri (US 8,166,972 B2).
Regarding claims 4-5, as best understood, the modified Burdick teaches the invention as previously claimed, but does not teach wherein the first and the second inhalation filters include a container configured to include a liquid medium, wherein the liquid medium is water or an antiseptic solution.
However, Daliri teaches an antiseptic mask (Daliri; abstract) wherein the filters include a container configured to include a liquid medium, wherein the liquid medium is an antiseptic solution (pathogen neutralization system 20 has a canister 40 containing an antiseptic agent for spraying on filters 30) (Daliri; Figs. 2a-2b; col. 6, lines 65-67; col. 7, lines 51-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Burdick device such that all the Xu filters include a container configured to include a liquid medium wherein the liquid medium is an antiseptic solution, as taught by Daliri, for the purpose of neutralizing pathogens in the air (Daliri; col. 2, lines 16-22; col. 5, lines 50-61)
Regarding claim 6-7, as best understood,.
Claims 17-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2020/0406069 A1) in view of Sher et al. (US 8,397,724 B2).
Regarding claim 17, Fu discloses a respirator (modular respirator) (abstract), comprising: 37252349901 v1Attorney Docket No.: MAER-003/O1US 338140-2018
an aperture configured to be disposed about a mouth of a user and about a pair of nostrils of the user when the mouth aperture is disposed about the mouth of the user (mask assembly 12 has an aperture which covers both nasal and oral passages of a user) (Figs. 1-10; para. [0156]); 
a fluid reservoir configured to be in fluidic communication with the pair of nostrils and the mouth of the user (mask assembly 12 has a sealed space between the mask 40 and a user’s face to hold the delivered air) (Figs. 1-10; para. [0169]); 
an inhalation valve disposed between the fluid reservoir and an inhalation channel that is in fluidic communication with an inhalation inlet (inhalation one-way valve on thread connector 46 is between mask 40 and the tubing at blower unit 22 with blower inlet 106; the hollow space in the tubing between the mask 40 and blower inlet 106 being the inhalation channel) (Figs. 1-10, 24; para. [0160]; para. [0171]), and configured to transition between an open configuration in which the fluid reservoir is in fluidic communication with the inhalation channel (inhalation one-way valve prevents breathed air from flowing back to filter 14, thus would allow for inhaled air to go to the mask assembly 12) (Figs. 1-10; para. [0171]), and a closed configuration in which fluidic communication between the fluid reservoir and the inhalation channel is prevented (inhalation one-way valve prevents breathed air from flowing back to filter 14, beyond which is blower inlet 106) (Figs. 1-10, 24; para. [0171]); 

the inhalation valve being configured to assume its open configuration in response to nasal inhalation by the user, and its closed configuration in response to nasal exhalation by the user (inhalation one-way valve would be open when a user is inhaling and closed for exhalation) (Fu; Figs. 1-10; para. [0171]), the exhalation valve being configured to assume its open configuration in response to nasal exhalation by the user, and its closed configuration in response to nasal inhalation by the user (one way exhalation valve 73 would be open during exhalation and closed during inhalation) (Figs. 1-10, 13-14; para. [0181]).
Fu does not disclose separate nasal and oral apertures, separate nasal and oral fluid reservoirs, separate nasal and oral inhalation valves, and separate nasal and oral exhalation valves.
However, Sher teaches a ventilation system (Sher; abstract) wherein the air flow channels to the nasal and oral passages of a user are completely separated by a divider, thus 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fu device to completely divide the whole airflow channel into nasal and oral sections such that each channel has its own respective structures (e.g. inlet, valves, apertures, etc.), as taught by Sher, for the purpose of enabling gas flow of different pressures to be delivered to the nose and mouth of a user (Sher; abstract).
With this modification, the modified Fu device would thus teach:
a mouth aperture configured to be disposed about a mouth of a user (Fu mask assembly 12 with aperture divided as taught by Sher into a nasal and oral aperture) (Fu, Figs. 1-10, para. [0156]; Sher, Figs. 1A-1D, abstract, col. 3 lines 35-47 and 59-67, col. 4 lines 1-9); 
a nasal aperture configured to be disposed about a pair of nostrils of the user when the mouth aperture is disposed about the mouth of the user (Fu mask assembly 12 with aperture divided as taught by Sher into a nasal and oral aperture) (Fu, Figs. 1-10, para. [0156]; Sher, Figs. 1A-1D, abstract, col. 3 lines 35-47 and 59-67, col. 4 lines 1-9); 
a nasal fluid reservoir configured to be in fluidic communication with the pair of nostrils (Fu sealed space between the mask 40 and a user’s face to hold the delivered air divided as taught by Sher into a nasal and oral space or reservoir for airflow) (Fu, Figs. 1-10, para. [0169]; Sher, Figs. 1A-1D, abstract, col. 3 lines 35-47 and 59-67, col. 4 lines 1-9);
an oral fluid reservoir configured to be in fluidic communication with the mouth of the user (Fu sealed space between the mask 40 and a user’s face to hold the delivered air divided 
a nasal inhalation valve disposed between the nasal fluid reservoir and an inhalation channel that is in fluidic communication with an inhalation inlet (Fu inhalation one-way valve on thread connector 46 would be divided into two inhalation valves for the respective nasal and oral channels as taught by Sher) (Fu, Figs. 1-10, para. [0171]; Sher, Figs. 1A-1D, abstract, col. 3 lines 35-47 and 59-67, col. 4 lines 1-9), and configured to transition between an open configuration in which the nasal fluid reservoir is in fluidic communication with the inhalation channel (inhalation one-way valve prevents breathed air from flowing back to filter 14, thus would allow for inhaled air to go to the mask assembly 12) (Fu; Figs. 1-10; para. [0171]), and a closed configuration in which fluidic communication between the nasal fluid reservoir and the inhalation channel is prevented (inhalation one-way valve prevents breathed air from flowing back to filter 14, beyond which is blower inlet 106) (Fu; Figs. 1-10, 24; para. [0171]); 
a nasal exhalation valve disposed between the nasal fluid reservoir and an exhalation channel that is in fluidic communication with an exhalation outlet (Fu one way exhalation valve 73 between mask 40 and exhaust outlet 71 would be divided into two exhalation valves for the respective nasal and oral channels as taught by Sher) (Fu, Figs. 1-10 and 13-14, para. [0181]; Sher, Figs. 1A-1D, abstract, col. 3 lines 35-47 and 59-67, col. 4 lines 1-9), and configured to transition between an open configuration in which the nasal fluid reservoir is in fluidic communication with the exhalation channel (one way exhalation valve 73 allows for airflow from mask assembly 12 to exhaled pathway) (Fu; Figs. 1-10, 13-14; para. [0181]), and a closed configuration in which fluidic communication between the nasal fluid reservoir and the 
an oral inhalation valve disposed between the oral fluid reservoir and the inhalation channel (Fu inhalation one-way valve on thread connector 46 would be divided into two inhalation valves for the respective nasal and oral channels as taught by Sher) (Fu, Figs. 1-10, para. [0171]; Sher, Figs. 1A-1D, abstract, col. 3 lines 35-47 and 59-67, col. 4 lines 1-9), and configured to transition between an open configuration in which the oral fluid reservoir is in fluidic communication with the inhalation channel (inhalation one-way valve prevents breathed air from flowing back to filter 14, thus would allow for inhaled air to go to the mask assembly 12) (Fu; Figs. 1-10; para. [0171]), and a closed configuration in which fluidic communication between the oral fluid reservoir and the inhalation channel is prevented (inhalation one-way valve prevents breathed air from flowing back to filter 14, beyond which is blower inlet 106) (Fu; Figs. 1-10, 24; para. [0171]); 
and an oral exhalation valve disposed between the oral fluid reservoir and the exhalation channel (Fu one way exhalation valve 73 between mask 40 and exhaust outlet 71 would be divided into two exhalation valves for the respective nasal and oral channels as taught by Sher) (Fu, Figs. 1-10 and 13-14, para. [0181]; Sher, Figs. 1A-1D, abstract, col. 3 lines 35-47 and 59-67, col. 4 lines 1-9), and configured to transition between an open configuration in which the oral fluid reservoir is in fluidic communication with the exhalation channel (one way exhalation valve 73 allows for airflow from mask assembly 12 to exhaled pathway) (Fu; Figs. 1-10, 13-14; para. [0181]), and a closed configuration in which fluidic communication between the oral fluid reservoir and the exhalation channel is prevented (one way exhalation valve 73 
the nasal inhalation valve being configured to assume its open configuration in response to nasal inhalation by the user, and its closed configuration in response to nasal exhalation by the user (inhalation one-way valve would be open when a user is inhaling and closed for exhalation) (Fu; Figs. 1-10; para. [0171]), the nasal exhalation valve being configured to assume its open configuration in response to nasal exhalation by the user, and its closed configuration in response to nasal inhalation by the user (one way exhalation valve 73 would be open during exhalation and closed during inhalation) (Fu; Figs. 1-10, 13-14; para. [0181]), the oral inhalation valve being configured to assume its open configuration in response to oral inhalation by the user, and its closed configuration in response to oral inhalation by the user (inhalation one-way valve would be open when a user is inhaling and closed for exhalation) (Fu; Figs. 1-10; para. [0171]), the oral exhalation valve being configured to assume its open configuration in response to oral exhalation by the user, and its closed configuration in response to oral inhalation by the user (one way exhalation valve 73 would be open during exhalation and closed during inhalation) (Fu; Figs. 1-10, 13-14; para. [0181]).
Regarding claim 18, the modified Fu device teaches further comprising a housing defining an inner layer and an outer layer (housing being the physical walls and casings continuously from blower unit 22, to filter unit 14, to mask 40, to exhalation unit 16, to controlling unit 26; this housing has an outer surface which is farthest from a wearer, and an inner surface which is closet to a wearer) (Fu; Figs. 1-10), and a volume defined therebetween (housing is 3D, so there is a volume in between the inner and outer surfaces) (Fu; Figs. 1-10), 
Regarding claim 19, the modified Fu device teaches further comprising a septum disposed between the nasal fluid reservoir and the oral fluid reservoir (Sher divider 128 in mask 100 separating the mask 100 into two cavities) (Sher; Figs. 1B-1C; col. 3, lines 59-64).
Regarding claim 21, the modified Fu device teaches further comprising: an inhalation filter disposed within or at a distal end of the inhalation channel (filter unit 14 with replaceable fluid filter 65 filters the inhaled air; the hollow space in the tubing between the mask 40 and blower inlet 106 being the inhalation channel, with the distal end being the space from filter unit 14 to blower unit 22) (Fu; Figs. 1-10; para. [0155]; para. [0171])
Regarding claim 22, the modified Fu device teaches further comprising: an exhalation filter disposed within or at a distal end of the exhalation channel (exhalation unit 16 with exhaled air filter 74; the hollow space in the tubing from mask 40 to exhalation unit 16 with exhaust outlet 71 being the exhalation channel, with the distal end being the space in exhalation unit 16) (Fu; Figs. 1-10; para. [0181]).
Regarding claim 23, the modified 
Regarding claim 24, the modified Fu device teaches wherein the inhalation channel is configured to extend about a first side of the user's head, and the exhalation channel is configured to extend about as second side, opposite the first side, of the user's head (the Fu device is meant to be worn around the user’s head, thus the inhalation channel, which is the hollow space in the tubing between the mask 40 and blower inlet 106, and the exhalation channel, which is the hollow space in the tubing from mask 40 to exhalation unit 16, would be on either side of a user’s head) (Fu; Figs. 1-10; para. [0173]).
Regarding claim 25, the modified Fu device teaches further comprising a head mount configured to be disposed about a parietal part of a user's head (pull over bands 48 for the head or neck) (Fu; Figs. 1-10; para. [0172]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Sher as applied to claim 19 above, and further in view of Choi (US 2017/0157435 A1).
Regarding claim 20, the modified Fu device the modified Fu device teaches the invention as previously claimed, including a septum disposed between the nasal fluid channel and the oral fluid channel (divider 128 between separated breathing chambers 124, 126) (Sher; Figs. 1B-1C; col. 3, lines 59-65), but does not teach a septal inhalation valve disposed within the septum and configured to transition between an open configuration in which the nasal fluid reservoir is in fluidic communication with the oral fluid reservoir, and a closed configuration in which fluidic communication between the nasal fluid reservoir and the oral fluid reservoir is prevented, the septal inhalation valve being configured to assume its open configuration in response to oral inhalation or nasal exhalation by the user, and its closed configuration in response to oral exhalation or nasal inhalation by the user.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Fu device to include a septal inhalation valve disposed within the septum and configured to transition between an .
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Burdick in view of Lee.
Regarding claim 28, Burdick discloses a respirator (respirator) (page 1, lines 6-7), comprising: 
a mouth aperture configured to be disposed about a mouth of a user (opening in exhaler 2 for the mouth) (Figs. 1, 7; page 2, lines 99-102); 
a nasal aperture configured to be disposed about a pair of nostrils of the user (opening in inhaler 1 for the nose; inhaler 1 is at the nose while exhaler 2 is at the mouth) (Figs. 1, 7; page 2, lines 99-102); 
a nasal fluid reservoir configured to be in fluidic communication with the pair of nostrils (hollow space within the inhaler 1 to be filled with entering air for the nose) (Figs. 1, 7; page 2, lines 99-115; page 3, lines 11-16); 
an oral fluid reservoir configured to be in fluidic communication with the mouth of the user (hollow space within the exhaler 2 through which air exhaled from the mouth flows) (Figs. 1, 7; page 2, lines 53-57);

a septum disposed between the nasal fluid reservoir and the oral fluid reservoir to fluidically isolate the nasal fluid reservoir from the oral fluid reservoir (close fitting horizontal partition 14 separates chambers 1 and 2) (Fig. 7; page 3, lines 20-25); 
at least one nasal exhalation valve disposed across a portion of the septum and configured to transition between (a) an open configuration in which the nasal fluid reservoir is in fluidic communication with the oral fluid reservoir to allow the user to (1) exhale from the pair of nostrils and (2) inhale from the mouth, to the oral fluid reservoir, and (b) a closed configuration in which air is prevented from passing through the nasal exhalation valve (non-return valve 15 in the partition 14; air entering nasal chamber 1 can be drawn into mouth chamber 2, thereby allowing for mouth inhalation and/or nose exhalation through the open valve 15; valve 15 does not allow for air to move from mouth chamber 2 to nose chamber 1, and would thus be closed) (Fig. 7; page 3, lines 20-38, 65-72), the nasal exhalation valve configured to assume its open configuration in response to nasal exhalation and oral inhalation by the user, and its closed configuration in response to nasal inhalation by the user (non-return valve 15 would be open when a user is exhaling through the nose or inhaling through the mouth, and closed when the user is inhaling through the nose as air from the oral chamber 2 cannot enter the nasal chamber 1) (Fig. 7; page 3, lines 20-38, 65-72); 
and an oral exhalation valve disposed within the oral fluid reservoir between the oral fluid reservoir and an oral outlet (fluid is moved from hollow space of exhaler 2 through valve 7 
Burdick does not disclose a first nasal inhalation valve disposed within the nasal fluid channel between the nasal fluid reservoir and the first nasal inlet and configured to transition between (a) an open configuration in which the nasal fluid reservoir is in fluidic communication with the first nasal inlet to allow the user to inhale from the first nasal inlet to the pair of nostrils, and (b) a closed configuration in which fluidic communication between the nasal fluid reservoir and the first nasal inlet is prevented,8 263836538 v1Application No.: 17/350,602Docket No.: MAER-003/01US 338140-2018a second nasal inhalation valve disposed within the nasal fluid channel between the nasal fluid reservoir and the second nasal inlet and configured to transition between (a) an open configuration in which the nasal fluid reservoir is in fluidic communication with the second nasal inlet to allow the user to inhale from the second nasal inlet to the pair of nostrils, and (b) a closed configuration in which fluidic communication 
However, Lee teaches a respiratory apparatus (Lee; abstract) including a first nasal inhalation valve disposed within the nasal fluid channel between the nasal fluid reservoir and the first nasal inlet  (left inhaling valve 32 in the nasal air fluid channel between hose 22 and horizontal pipe 31 of breathing means 3) (Lee; Figs. 1, 3-4; abstract; col. 2, lines 42-46) and configured to transition between (a) an open configuration in which the nasal fluid reservoir is in fluidic communication with the first nasal inlet to allow the user to inhale from the first nasal inlet to the pair of nostrils, and (b) a closed configuration in which fluidic communication between the nasal fluid reservoir and the first nasal inlet is prevented (inhaling valves 32 are check valves for entering air only, thus they would be open during nasal inhalation and closed during exhalation) (Lee; Figs. 1, 3-4; col. 3, lines 3-12),8 263836538 v1Application No.: 17/350,602Docket No.: MAER-003/01US 338140-2018a second nasal inhalation valve disposed within the nasal fluid channel between the nasal fluid reservoir and the second nasal inlet (right inhaling valve 32 in the nasal air fluid channel between hose 22 and horizontal pipe 31 of breathing means 3) (Lee; Figs. 1, 3-4; abstract; col. 2, lines 42-46) and configured to transition between (a) an open configuration in which the nasal fluid reservoir is in fluidic communication with the second nasal inlet to allow the user to inhale from the second nasal inlet to the pair of nostrils, and (b) a closed configuration in which fluidic communication between the nasal fluid reservoir and the second nasal inlet is prevented (inhaling valves 32 are check valves for entering air only, thus they would be open during nasal inhalation and closed during exhalation) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Burdick device to include the claimed first and second nasal inhalation valves, as taught by Lee, for the purpose of allowing air to only flow one way through the tubing upon user inhalation (Lee; col. 4, lines 28-34), thereby preventing exhaled air from flowing back into the inhalation air supply.
Regarding claim 29, the modified Burdick teaches wherein the at least one nasal exhalation valve is a first nasal exhalation valve (non-return valve 15 in the partition 14; air entering nasal chamber 1 can be drawn into mouth chamber 2, thereby allowing for mouth inhalation and/or nose exhalation through the open valve 15; valve 15 does not allow for air to move from mouth chamber 2 to nose chamber 1, and would thus be closed) (Fig. 7; page 3, lines 20-38, 65-72), but does not teach the respirator further comprising: a second nasal exhalation valve disposed across the portion of the septum, 9263836538 v1Application No.:17/350,602Docket No.: MAER-003/01US 338140-2018the second exhalation valve being configured to transition between (a) an open configuration in which the nasal fluid reservoir is in fluidic communication with the oral fluid reservoir to allow the user to (1) exhale from the pair of nostrils and (2) inhale from the mouth, to the oral fluid reservoir, and (b) a closed configuration in which air is prevented from passing through the nasal exhalation valve.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second nasal exhalation valve as an identical duplication of the first nasal exhalation valve as claimed, as suggested by the MPEP 2144.04(VI)(B), for the purpose of providing the device with an additional backup mechanism for allowing nasal exhalation in the event the first nasal exhalation valve becomes stuck or otherwise fails.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Burdick in view of Lee as applied to claim 28 above, and further in view of Xu.
Regarding claim 30, the modified Burdick teaches the invention as previously claimed, but does not teach further comprising an exhalation filter disposed between the oral outlet and the oral exhalation valve.
However, Xu teaches a face mask with double breathing chambers (Xu; abstract) including an exhalation filter disposed between the outlet and the exhalation valve (between the opening out of exhalation device 108 and exhalation valve 124 is a filter 120) (Xu; Figs. 2-4; para. [0071]).

With this modification, the modified Burdick device would thus teach an exhalation filter disposed between the oral outlet and the oral exhalation valve (Xu filter 120 would be between the Burdick opening 7a and valve 7) (Burdick, Figs. 5-7, page 3 lines 4-7; Xu, Figs. 2-4, para. [0071]).
Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive. 
On page 11 in the last two paragraphs of the Applicant’s remarks, the Applicant argues that the drawings and claims have been amended to overcome the objections and 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those objections and rejections. However, the claim amendments have raised new 35 U.S.C. 112(b) rejections as detailed above.
Applicant’s arguments with respect to claims 1-11, 13-16, and 28-30 on pages 12-13 of the Applicant’s remarks have been considered but are moot in view of new ground(s) of rejection with new additional Burdick, Lee, Daliri, and Xu references being used in the current rejection as discussed above.
On page 12 in the last paragraph of the Applicant’s remarks, the Applicant argues that Fu in view of Sher does not teach an inhalation channel and exhalation channel to move air to and from a nasal fluid reservoir and oral fluid reservoir, and thus Fu in view of Sher cannot teach the claimed invention. However, the Examiner respectfully disagrees. With regards to the comment referencing the interview, the Examiner believes there may have been a misunderstanding between the Examiner and Applicant. As recited in the interview summary filed by the Examiner on 1/31/2022, the Examiner suggested more clearly claiming the unsplit or undivided nature of the inhalation and exhalation channels, while having the mask be split into nasal and oral reservoirs, in order to more clearly define their invention over the current prior art of record. As of this current office action, the Applicant has not amended the claim 17 to reflect the inhalation and exhalation channels having an unsplit or undivided nature such that only one unsplit inhalation channel and only one unsplit exhalation channel are used to service both oral and nasal reservoirs, which were split. With the unamended claim 17, Fu in view of Sher still teaches an inhalation channel and exhalation channel to move air to and from nasal and oral reservoirs (Fu has the hollow cylindrical space in the tubing between the mask 40 and blower inlet 106 as being the inhalation channel and the hollow space in the tubing from mask 40 to exhalation unit 16 with exhaust outlet 71 being the exhalation channel; these Fu channels and the Fu mask 40 were all split as taught by Sher into nasal and oral sections, such that the Fu mask 40 has a partition between nasal and oral reservoirs serviced by the split Fu inhalation and exhalation channels) (Fu, Figs. 1-10, 13-14, 24, para. [0160], para. [0171], para. [0181]; Sher, Figs. 1A-1D, abstract, col. 3 lines 35-47 and 59-67, col. 4 lines 1-9). Thus, Fu in view of Sher can still teach the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785